Opinion issued November 19, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00734-CV
                            ———————————
                  IN RE JOHN WILLIAM PALMER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, John William Palmer, acting pro se but represented by counsel in

the court below, has filed a petition for writ of mandamus.1 In the petition, he

complains of the prosecutors’ “conspiracy,” asserting he did not waive his right to

a jury trial but, rather, the trial court, prosecutors and stand-by counsel waived his



1
      The underlying case is State of Texas v. John Palmer, cause number 1584989,
      pending in the 183rd District Court of Harris County, Texas, the Honorable Mark
      Kent Ellis presiding.
right to a jury trial through “[f]raud [a]nd [f]alse [s]tatements.”    He seeks

mandamus relief to “[a]llow [his] [r]ight [t]o [a] [j]ury [t]rial.”

      We deny relator’s petition for writ of mandamus. All pending motions are

denied as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




                                            2